Citation Nr: 0513353	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  96-17 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a seizure disorder, 
to include as secondary to residuals of head trauma.

2.  Entitlement to special monthly compensation based on the 
need for regular aid and assistance and/or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

There is verified active military duty from November 1978 to 
May 1985, with an additional two years and nine months of 
unverified active service prior to November 1978. 

This case was remanded by the Board of Veterans' Appeals 
(Board) in July 2003 to the Department of Veterans Affairs 
(VA) Regional Office in Louisville, Kentucky (RO) for 
additional development.  The case is again before the Board 
for adjudication.

The issue of entitlement to special monthly compensation 
based on the need for regular aid and assistance and/or 
housebound status is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a seizure disorder that is 
related to military service.

2.  The veteran does not have a seizure disorder that is 
related to his service-connected residuals of head injury 
with headaches (hereinafter head injury).


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
active military duty.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


2.  A seizure disorder is not secondary to service-connected 
head injury.  
38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. § 3.310(a) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue decided herein.  

In August 2003, the RO sent the veteran a letter, with a copy 
to his representative, in which he was informed of the 
requirements needed to establish service connection.  In 
accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  No additional private 
medical evidence was subsequently received from the veteran.  
There is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  Based on this record, the Board 
finds that VA's duty to notify has been satisfied.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  In this regard, there are 
relevant examination reports of record.  The Board concludes 
that all available evidence that is pertinent to the claim 
decided herein has been obtained and that there is sufficient 
medical evidence on file on which to make a decision on the 
issue.  There is no indication that additional relevant 
evidence exists, and the veteran has not pointed to any 
additional information that needs to be added to his VA 
claims folder with respect to the issue decided herein.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claim.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2004).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Factual Background

The veteran's service medical records reveal that he was 
hospitalized in November and December 1981 after falling from 
a balcony, a drop of approximately 30 feet.  The December 
hospital discharge diagnoses were cerebral contusion and 
status post transient inappropriate antidiuretic hormone 
syndrome.  There were no complaints or findings in service of 
seizures.

Subsequent to service discharge, there were no complaints or 
findings on VA neuropsychiatric evaluation in February 1989 
of a seizure disorder.


September 1991 treatment reports from H.C. Goodman, M.D., 
reveal that the veteran complained of memory problems, loss 
of smell, headaches, and tinnitus since head trauma in 
service.  The impressions were post-traumatic headaches; 
post-traumatic anosmia; post-traumatic cerebral contusions in 
a bibasofrontal distribution as well as in right occipital 
distribution.  Dr. Goodman noted that examination 
demonstrated definite bradykinesia and ataxia with wide-based 
gait.  An electronystagmogram suggested a mild central 
vestibular defect, and magnetic resonance imaging of the 
brain revealed prominent bifrontal encephalomalacia related 
to trauma and cerebellar atrophy.  An electroencephalogram 
(EEG) was normal.  

The diagnoses on VA general medical evaluation in August 1993 
were status-post head injury with loss of smell, headaches, 
and seizure disorder; and possible personality disorder.  

On VA brain evaluation in February 1994, the veteran 
discussed his head injury in service and noted symptoms since 
service that included seizure or pseudo-seizure behavior in 
which he hears a very high-pitched noise that lasts 1 to 2 
minutes and makes him fall to his knees and grab his head.  
This problem occurs 1 to 2 times a week, and the veteran 
believes that is why a psychiatrist prescribed Tegretol.  The 
examiner noted that the claims files had been reviewed.  The 
diagnoses included significant personality and/or psychiatric 
disorder that complicated the evaluation; and unusual 
episodes of auditory hallucinations or stimulation that were 
unlikely to be a seizure, probably more related to 
psychiatric problem.  

Service connection for head injury was granted in April 1994 
and a 10 percent rating was assigned by rating decision in 
June 1994, effective July 15, 1991.  

VA outpatient records from June 1994 to January 1995 include 
a computer tomography scan of the head showing zones of 
previous infarct.  It was noted in August 1994 that the 
veteran had a seizure; a seizure disorder was diagnosed.  


Thereafter, a seizure disorder was diagnosed on VA 
hospitalizations for other disabilities in March and August 
1996.

A VA brain examination was conducted in March 1998, and it 
was noted that the examiner had reviewed the claims files.  
The veteran complained of 2 to 3 grand mal seizures a month.  
The examiner noted that although the veteran complained of 
seizures, there was no evidence of seizures.  The examiner 
concluded that as there were no seizures around the time of 
the head injury and the loss of smell predated the head 
injury, it was unlikely that those complaints stemmed from 
the in-service head injury.

VA treatment records for March 1999 reveal that the veteran 
and his wife noted seizures 2 to 4 times a day, which the 
veteran's wife described as quiet, trance-like spells that 
last 3 to 5 minutes and did not involve loss of bowel or 
bladder function.  She noted that the veteran had never 
fallen and did not have tonic-clonic seizure activity.

It was noted on VA brain evaluation in May 2000 that the 
veteran complained of a seizure disorder but could not 
describe the seizures.  The diagnoses were status-post head 
trauma, organic brain syndrome, and dementia.

The diagnosis on VA hospitalization in October 2001 was 
spells of left sided hemiparesis and muteness, and 
questionable transient ischemic attack, etiology exactly 
unknown.

VA treatment records reveal that an October 2001 
electroencephalogram (EEG) showed evidence of bihemispheric 
focal cerebral dysfunction suggestive of bilateral structural 
abnormalities; there were no clear epileptiform 
abnormalities.  The assessments on treatment records in July 
2002 and February 2003 included spells of left-sided weakness 
and muteness that were suggestive of seizures.  

It was noted by a VA examiner that had reviewed the claims 
file on brain evaluation in September 2004, that there was no 
documented history of seizures although the veteran did have 
occasional headaches and dizziness.  Additionally, there was 
no evidence of functional impairment of the autonomic nervous 
system.  Encephalomalacia was diagnosed and was thought to be 
related to the veteran's service head injury.  

Service connection for encephalomalacia was granted by rating 
decision in November 2004, and a 10 percent evaluation was 
assigned effective June 28, 2004.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  Service connection may also be granted for any 
disease initially diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  

In order to prevail on the issue of entitlement to secondary 
service connection there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran contends that he has a seizure disorder that 
either began in service or is secondary to his service-
connected head injury.

The Board notes that there were no complaints or findings of 
a seizure disorder in service.  Additionally, there were no 
complaints or findings of a seizure disorder on post-service 
VA neuropsychiatric examination in February 1989.  In fact, 
the initial post-service notation of a seizure disorder was 
in August 1993, which is more than 8 years after service 
discharge.  A significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim, which weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Finally, the Board notes that there is no 
medical nexus evidence on file to support a finding that a 
seizure disorder began in military service.  

Based on the above, the Board finds that because none of the 
elements necessary to warrant service connection on a direct 
basis under Hickson has been shown, service connection for a 
seizure disorder on a direct basis is not warranted.  

With respect to whether the veteran has a seizure disorder 
secondary to his service-connected head injury, the Board 
notes that a head injury was initially shown in service and 
service connection for head injury was granted, effective 
July 1991.

Although an August 1993 VA general medical diagnosed status-
post head trauma with seizure disorder, as well as several 
post-service outpatient diagnoses of a seizure disorder, or 
suggestive of a seizure disorder, between August 1994 and 


February 2003, there is no evidence that the claims file had 
been reviewed prior to these diagnoses, and that there is no 
supporting rationale for these diagnoses.  

In contrast, a February 1994 VA brain evaluation concluded 
that the veteran's complaints did not appear to be due to 
seizures, the March 1998 brain evaluation concluded that the 
veteran did not have seizures, and the September 2004 VA 
brain evaluation found that there was no documented evidence 
of seizures.  The VA examiners in February 1994, March 1998, 
and September 2004 were evaluating the veteran for 
disabilities specifically related to the brain and had 
reviewed the claims files in reaching the conclusion that the 
veteran did not have a seizure disorder.  The examiner in 
March 1998 supported the finding by noting that there was no 
evidence of seizures around the time of the head injury.  
Additionally, it was concluded that the October 2001 EEG did 
not show evidence of epileptiform abnormality.  The Board 
would also note that the description of the veteran's 
seizures in February 1994 and March 1999 did not involve 
tonic-clonic episodes.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 
425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Board finds the conclusion by the VA examiners in 
February 1994, March 1998, and September 2004, based on a 
review of the medical evidence of record, that the veteran 
does not have a seizure disorder to be more credible than the 
periodic outpatient diagnose of a seizure disorder by health 
care providers and a VA 


examiner who do not appear to have reviewed the prior medical 
evidence and were usually not examining the veteran to 
determine if he had a seizure disorder.  Consequently, 
because all elements necessary for a grant of service 
connection on a secondary basis have not been shown, service 
connection for a seizure disorder as secondary to service-
connected head injury is denied.

The Board has considered the veteran's testimony and written 
contentions, as the lay statements on file in support of his 
claim.  However, a layperson without the appropriate medical 
training and expertise, such as the veteran and his family 
and friends, is not competent to render a probative opinion 
on a medical matter, such as whether he has a current 
disability related to service, or whether there is a medical 
relationship between a claimed disability and a service-
connected disorder.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997).

As the preponderance of the evidence is against the veteran's 
claim for service connection for a seizure disorder, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for a seizure disorder, to include as 
secondary to service-connected head injury, is denied.


REMAND

Under the VCAA, VA's statutory "duty to notify" requires 
that VA notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by VA.  VA is also 


required to notify a claimant of the evidence needed to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this case, the August 2003 letter from the RO to the 
veteran mentions the VCAA and discusses the evidence to be 
provided by VA and by the veteran but does not discuss the 
evidence needed to substantiate the claim for entitlement to 
special monthly compensation based on the need for regular 
aid and assistance and/or housebound status.  Consequently, 
there is no notice of the evidentiary requirements for 
substantiating that issue.  Id.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Circuit Court) in Disabled American Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  Accordingly, the Board must remand the case to the RO 
because the record does not show that the veteran was 
provided adequate notice under the VCAA and the Board is 
without authority to do so.  

In short, because VA has not completely fulfilled its 
obligations under the VCAA, it would potentially be 
prejudicial to the appellant if the Board were to proceed 
with a decision at this time.  See also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Moreover, the Board is no longer in a 
position to remedy the procedural deficiency on its own.  

Additionally, the RO granted entitlement to service 
connection for encephalomalacia by rating decision dated in 
November 2004.  The Board notes that it is unclear whether 
the November 2004 Supplemental Statement of the Case 


included consideration of encephalomalacia in its denial of 
the claim for entitlement to special monthly compensation 
based on the need for regular aid and assistance and/or 
housebound status.  

The Board also notes that the most recent VA aid and 
attendance examination on file, VA Form 21-2680 (Examination 
for Housebound Status or Permanent Need for Aid and 
Attendance), dated in June 2002, does not provide sufficient 
evidence on which to make a reasoned decision on the issue 
still on appeal because the disabilities noted are not all 
service-connected and it is unclear how disabled the veteran 
is due solely to his service-connected disabilities.  

Based on the above, this case is being remanded for the 
following actions:  
	
1.  The veteran must be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for special monthly 
compensation.  After obtaining any 
necessary authorization from the veteran 
for the release of his private medical 
records, the RO must obtain and 
associate with the file all records that 
are not currently on file.  If the RO is 
unsuccessful in obtaining any such 
records identified by the veteran, it 
must inform the veteran and his 
representative of this and request them 
to provide a copy of the outstanding 
medical records if possible.

2.  The veteran must be afforded an aid and 
attendance/housebound examination to 
determine the current nature and severity of 
his disabilities.  The claims files must be 
made available to the examiner in conjunction 
with the 


examination for proper review of the 
veteran's medical history.  Any necessary 
tests or studies must be conducted, and all 
manifestations of current service-connected 
disability must be described in detail.  The 
aid and attendance examiner must assess the 
impact of the veteran's service-connected 
disabilities on his ability to perform 
functions of self care, to include his 
ability to dress or undress himself, to keep 
himself ordinarily clean and presentable, to 
feed himself, and to attend to the wants of 
nature.  The examiner must note whether the 
veteran has physical or mental incapacity due 
to service-connected disability that renders 
him unable to protect himself from hazards or 
dangers incident to his daily environment.  
The examiner must also report whether the 
veteran is substantially confined to his 
dwelling and the immediate premises as a 
result of service-connected disabilities, and 
if so, whether it is reasonably certain that 
his disabilities and the resultant 
confinement will continue throughout his 
lifetime.  The rationale for all opinions 
expressed must be explained.  The report 
prepared must be typed and then associated 
with the veteran's VA claims folder.   

3.  The RO must notify the veteran that it is 
his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2004).  In 
the event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  The RO must take appropriate steps 
to ensure that the veteran is provided 
notification under the VCAA of the 
division of responsibilities between him 
and VA in obtaining evidence relevant to 
the issue of entitlement to special 
monthly compensation based on the need 
for regular aid and assistance and/or 
housebound status and that he is also 
provided notification of the evidentiary 
requirements for substantiating the 
claim.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folders and ensure that all required 
developmental actions have been 
conducted and completed in full.  The RO 
must undertake any other indicated 
development, to include any additional 
examinations deemed warranted, and must 
then readjudicate the issue of 
entitlement to special monthly 
compensation based on the need for the 
aid and attendance of another person or 
upon being housebound based on all of 
the evidence of record.  If the issue on 
appeal continues to be denied, the RO 
must provide the veteran and his 
representative with a Supplemental 
Statement of the Case and an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


